356 U.S. 259 (1958)
DANDRIDGE
v.
UNITED STATES.
No. 609.
Supreme Court of United States.
Decided April 7, 1958.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
Bernard Dunau and Anastasia Thannhauser Dunau for petitioner.
Solicitor General Rankin, Beatrice Rosenberg and Kirby W. Patterson for the United States.
PER CURIAM.
Upon consideration of the entire record and the confession of error by the Solicitor General, the judgment of the United States Court of Appeals for the District of Columbia Circuit is reversed and the case is remanded to the District Court with directions to permit the defendant to change his plea.